DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-5 and 7-12 have been examined in this application.  Claim 6 has been canceled. Claims 11-12 have been newly added. This communication is a Final Rejection in response to Applicant’s “Amendment/Remarks” filed on 2/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,194,255 to Poppe (hereinafter “Poppe primary”) in view of European Patent Application EP 872198 A2 to Poppe (hereinafter “Poppe secondary”).
As per claim 1
a punctured foam strip (see Fig. 1-2, [1]: block of foam material) attached at opposing ends (see Fig. 1-2, ends [3/4] are attached at [6]) using an adhesive (see Fig. 2, [6]: “glue”), forming a hollow tubular shape (See Fig. 2);
a plurality of holes (see Fig. 2, [9]: opening/hollows) extending from an outer surface (see Fig. 2, [7]: outer wall) of the hollow tubular spring towards an inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
a vertical mid area (see Fig. 2, portion along outer walls [7] approximately halfway between the top and bottom ends of spring [12]);
the hollow tubular spring having a diameter dimension and a height dimension (see Fig. 2, spring [5] inherently has a diameter and height dimension); wherein the diameter dimension and the height dimension is in a relaxed state in response to no external compression for being applied (see Poppe primary, relaxed state is considered the spring [12] as shown in at least Figs. 2 and 5).
Poppe primary, however, does not explicitly teach the following which is described by Poppe secondary: the diameter dimension and the height dimension is in a compressed state in response to an application of the external compressive force (see Fig. 1, insertion of foam core [2] within tubular body (1) may be considered an “external compressive force”), and wherein in response to the diameter dimension and the height dimension being in the compressed state, the hollow tubular spring bulges such that lateral buckling of the hollow tubular spring is at or about the vertical mid area of the hollow tubular spring (see Fig. 1, after insertion of core [2] within tubular body [1], body 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Poppe primary with the aforementioned teachings of Poppe secondary to have inserted a foam core of Poppe secondary into the existing tubular member of Poppe primary to provide the tubular member of Poppe primary with improved support properties as well as to reduce total compression of the spring to a minimum and increase stability (see Poppe secondary, col. 3, lines [26-28]).
As per claim 2, Poppe primary teaches:  A mattress, seat, cushion or pillow (see Poppe primary, col. 1, lines [1-8]) comprising:
a plurality of hollow tubular springs (see Fig. 2-3, [5]: tubular elements a plurality of which are shown in Fig. 3), each hollow tubular spring comprising:
a punctured foam strip (see Fig. 1-2, [1]: block of foam material) attached at opposing ends (see Fig. 1-2, ends [3/4] are attached at [6]) using an adhesive (see Fig. 2, [6]: “glue”), forming a hollow tubular shape (See Fig. 2);
a plurality of holes (see Fig. 2, [9]: opening/hollows) extending from an outer surface (see Fig. 2, [7]: outer wall) of each respective hollow tubular spring towards a respective inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
a vertical mid area 
each hollow tubular spring having a diameter dimension and a height dimension (see Fig. 2, spring [5] inherently has a diameter and height dimension) wherein the diameter dimension and the height dimension is in a relaxed state in response to no external compression for being applied (see Poppe primary, relaxed state is considered the spring [12] as shown in at least Figs. 2 and 5).
wherein the plurality of the hollow tubular springs are arranged within an array in a core area of the mattress, seat, cushion or pillow (see Fig. 3 or 8, springs are shown in a central/core area).
Poppe primary, however, does not explicitly teach the following which is described by Poppe secondary: the diameter dimension and the height dimension is in a compressed state in response to an application of the external compressive force (see Fig. 1, insertion of foam core [2] within tubular body (1) may be considered an “external compressive force”), and wherein in response to the diameter dimension and the height dimension being in the compressed state, each hollow tubular spring bulges such that lateral buckling of each hollow tubular spring is at or about the vertical mid area of each hollow tubular spring (see Fig. 1, after insertion of core [2] within tubular body [1], body (1) is shown buckling at a mid-line along its vertical axis, e.g. dashed line and is in a ‘barrel shape.’ See also col. 3, lines [10-25]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Poppe primary with the aforementioned teachings of Poppe secondary to have inserted a foam core of Poppe secondary into the existing tubular member of Poppe primary to provide 
As per claim 3, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 2, and additionally teaches:  wherein in response to an application of a downward compressive force over the array, at least two of the plurality of hollow tubular springs arranged within the array bulge radially outwards, and impinge upon one another (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained and the springs [5] would impinge upon each other).
As per claim 4, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 3, and additionally teaches:  wherein impingement of adjacent hollow tubular springs upon each other occurs in response to bulging providing additional compression resistance for each spring (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained). See also Poppe secondary, col. 3, lines [26-28].
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 5, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 3, and additionally teaches:  wherein impingement of the adjacent hollow tubular springs upon each other occurs in response to bulging maintaining the springs in a position in relation to one another (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained and the springs would inherently support each other in this manner as shown in Fig. 3).
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 7, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 2, and additionally Poppe secondary teaches:  wherein in response to application of the compressive force over the array, at least two of the plurality of hollow tubular springs arranged within the array bulge radially outwards, and impinge upon one another (see Poppe secondary, col. 3, lines [10-25]).
As per claim 8, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 7, and additionally teaches:  wherein impingement of adjacent hollow tubular springs upon each other in response to bulging provides additional compression resistance for each spring (see col. 3, lines 
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 9, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 7, and additionally teaches:  wherein impingement of the adjacent hollow tubular springs upon each other when bulging maintains the springs in a position in relation to one another (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained and the springs would inherently support each other in this manner as shown in Fig. 3).
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 10, Poppe primary teaches:  A mattress, seat, cushion or pillow (see Poppe, col. 1, lines [1-8]) comprising:
a first hollow tubular spring (see Fig. 2-3, [5]: tubular element) comprising:
a first plurality of holes (see Fig. 2, [9]: opening/hollows) extending from an outer surface (see Fig. 2, [7]: outer wall) of the first hollow tubular 
a first mid area (see Fig. 2, portion along outer walls [7] approximately halfway between the top and bottom ends of spring [12]); and
a first wall (see Fig. 1-2, [3]: end wall) having a first width (see Fig. 1, wall [3] has a width); a first diameter dimension and a first height dimension (see Fig. 2, spring [5] inherently has a diameter and height dimension), wherein the first diameter dimension and the first height dimension is in a first relaxed state in response to no first external compression force being applied (see Poppe primary, relaxed state is considered the spring [12] as shown in at least Figs. 2 and 5); and 
a second hollow tubular spring (see Fig. 3, in mattress as shown, a plurality of springs [5] are used) comprising:
a second plurality of holes (see Fig. 2, [9]: opening/hollows) extending from a second outer surface (see Fig. 2, [7]: exterior portion of spring) of the second hollow tubular spring towards a second inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
a second wall separating the second plurality of holes from one another (see Fig. 2, portions of solid foam of spring [5] located between openings [9] may be considered a “wall” see also [7]);
a second mid area (see Fig. 2, portion along outer walls [7] approximately halfway between the top and bottom ends of spring [12]) and
a second wall having a second width (see Fig. 2, walls [7] inherently have a “width” between adjacent openings [9]); a second diameter dimension and a second height dimension (see Fig. 2, spring [5] inherently has a diameter and height dimension), wherein the second diameter dimension and the second height dimension is in a second relaxed state in response to no second external compression force being applied (see Poppe primary, relaxed state is considered the spring [12] as shown in at least Figs. 2 and 5)
wherein the first hollow tubular spring and the second hollow tubular spring are arranged in a lateral direction on a structure of the mattress, seat, cushion or pillow (see mattress in Fig. 3, springs [5] are arranged laterally across the mattress surface).
Poppe primary does not explicitly teach the following which is described by Poppe secondary:  the first/second diameter dimension and the first/second height dimension is in a first/second compressed state in response to an application of the first/second external compressive force (see Fig. 1, insertion of foam core [2] within tubular body (1) may be considered an “external compressive force”), and wherein in response to the first/second diameter dimension and the first/second height dimension being in the first/second compressed state, the first/second hollow tubular spring bulges such that lateral buckling of the first/second hollow tubular spring is at or about the mid the first/second hollow tubular spring (see Fig. 1, after insertion of core [2] within tubular body [1], body (1) is shown buckling at a mid-line along its vertical axis, e.g. dashed line and is in a ‘barrel shape.’ See also col. 3, lines [10-25]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Poppe primary with the aforementioned teachings of Poppe secondary to have inserted a foam core of Poppe secondary into the existing tubular member of Poppe primary to provide the tubular member of Poppe primary with improved support properties as well as to reduce total compression of the spring to a minimum and increase stability (see Poppe secondary, col. 3, lines [26-28]).
As per claim 11, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 1, and additionally Poppe secondary teaches:  wherein the lateral buckling avoids lateral slippage (see Poppe secondary, col. 3, lines [27-28]: “foam spring remains very stable” the Examiner interprets this stability to read on one form of “avoiding lateral slippage”).
As per claim 12, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 1, however neither reference explicitly teaches: wherein a ratio of the diameter dimension to the height dimension is under 4:3.
It is noted, however, that Poppe primary describes: “the dimensions of block 1 may be chosen at will, in accordance with the desired dimensions of the spring to be fabricated, although it is quite obvious that for each type of spring maximum and minimum values are imposed, resulting from the physical properties of the initial .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please note the newly applied reference “Poppe secondary” above which has been added in response to Applicant’s amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/18/2022